Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-17-00565-CV

  David MORA, Texas Sterling Construction Co. a/k/a Texas Crushed Concrete, and Sterling
        Construction Company, Inc. a/k/a Sterling Delaware Holding Company, Inc.,
                                        Appellants

                                             v.

 Martin VALDIVIA, Sr. and Maria Cervantes Valdivia, both Individually and as Sole Heirs of
                      the Estate of Martin Valdivia, Jr., Deceased,
                                       Appellees

                 From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CI09734
                       Honorable Michael E. Mery, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Costs of the appeal are assessed against Appellants David Mora, Texas Sterling
Construction Co. a/k/a Texas Crushed Concrete, and Sterling Construction Company, Inc. a/k/a
Sterling Delaware Holding Company, Inc.

       SIGNED July 17, 2019.


                                              _____________________________
                                              Patricia O. Alvarez, Justice